Citation Nr: 1634280	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of the debt of $25,013.27 due to overpayment of VA compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.


FINDINGS OF FACT

1. As a result of his incarceration, the Veteran's benefits were reduced and he was assessed an overpayment for the period prior to VA notification of his incarceration.  

2.  The Veteran was at fault in the creation of the indebtedness at issue, but he was not guilty of bad faith, misrepresentation or fraud.

3.  The recouping of the $25,013.27 in overpaid benefits would not deprive the Veteran of basic necessities.  

4.  The recovery of the overpayment at issue would not defeat the purpose for which the benefits were awarded.

5.  The failure to make restitution in this case would result in unfair gain to the Veteran.  

6.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on the VA disability compensation overpayment.

CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of $25,013.27 VA disability compensation benefits have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

II.  Law and Regulations

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair. 38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

III.  Analysis

The Veteran seeks a waiver of recovery of the debt of $25,013.27 due to the overpayment of VA compensation benefits.  

According to the Veteran's Board hearing testimony, he was incarcerated in June 2009 and convicted on felony charges in October 2010.  He was released to a halfway house in April 2013.  He did not notify VA of his incarceration, and indicated that he did not receive any mail at prison and frequently changed location during the course of his incarceration.

VA was notified of the Veteran's incarceration in June 2011.  That month, VA mailed a notification letter to the Veteran at his last known address reflecting that his compensation would be reduced to the 10 percent compensation rate effective in December 2010.  See 38 U.S.C.A. § 5313 (indicating that VA compensation must generally be reduced to the 10 percent rate beginning on the 61st day following felony conviction.)

In a September 2011 letter, the Debt Management Center (DMC) sent notice of the overpayment, in the amount of $25,013.27, to the Veteran's address of record.  This letter informed him that he had the right to request a waiver of the debt and also included an attached "Notice of Rights and Obligations," which further informed him that he had 180 days in which to make a waiver request.

At the outset, the Board observes that the Veteran did not file a waiver until after the 180-day period.  However, given that the RO has treated the waiver as timely, as noted in the February 2014 Supplemental Statement of the Case, the Board will likewise waive the timeliness of the waiver.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

If there is no indication of fraud, misrepresentation, or bad faith recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In this case, the Committee on Waivers and Compromises found the Veteran free of misrepresentation, or bad faith, and the Board agrees that there insufficient evidence to make such a determination.  

In determining whether recovery would be against equity and good conscience, the record reflects that the actions of the Veteran created the debt.  To that end, the Veteran failed to inform VA of his incarceration in a timely fashion.  While he had indicated that he was transferred from prison to prison during the course of his incarceration, not staying at any particular location for any significant amount of time and receive any mail, this factor does not relinquish his right to inform VA of his incarceration, nor did is it shown that he was prevented from contacting VA.

The Board has also considered the Veteran's argument, as suggested during his Board hearing, that his posttraumatic stress disorder (PTSD), for which is in receipt of VA disability compensation at the 100 percent rate, "clouded his thinking."  He has also submitted a copy of an August 2005 VA mental health treatment report completed by a VA psychiatry resident noting that the Veteran had been suffering from signs and symptoms of PTSD for about 36 tears.  He had been on medication and had been regularly seen at the VA Mental Health clinic.  She noted that the Veteran's prognosis was poor and that complete recovery was unlikely.   

However, the record reflects that the Veteran was determined to be competent to handle his funds in the 2005 rating decision.  The Veteran also sent a letter to VA dated in April 2012 inquiring about the date and his compensation payments.  Accordingly, the Board does not find that his PTSD prevented him from communicating with VA regarding his incarceration or location.

In regard to whether collection of the debt would defeat the purpose of the benefit, we find that collection would not defeat the purpose of the benefit, the Board notes that the rating schedule is intended to compensate a claimant for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  However, the Veteran received these monies while incarcerated and therefore had no earning capacity and he was being maintained by the government.  Therefore, the Board finds that collection of this debt would not defeat the purpose of paying the benefits. 

The Board has considered whether the Veteran would be subjected to undue hardship if the debt were recovered.  On a February 2014 Financial Status Report, the Veteran reported monthly income of nearly $4,200.  He noted that his mortgage, food, utility, automobile, phone, and cable expenses totaled approximately $2,000.  The Veteran also reported monthly obligations related to debts for credit cards, foreclosure payments to his brother, attorney's fees, a tractor, tractor oil, a computer, and a heating unit totaling approximately $3,500, with total monthly obligations over $1,000 more than his income.  The Board notes that the Veteran also included his mortgage in his monthly obligations, but this payment cannot be considered twice.  The Board acknowledges that the Veteran has a substantial amount of debt including credit card debt.  However, his debts to the government must be given the same consideration as his other debts.   

The Board notes that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here. Based on the reported income and expenses, the Board finds that recoupment of this debt would not cause undue financial hardship, as the Veteran included these factors in his monthly expenses.  The Board acknowledges that the Veteran's financial difficulties may be significant; however, deprivation of basic necessities is not shown.  Moreover, based on the Veteran's Board hearing testimony in 2016, it appears that he was able to resolve some of the issues with his creditors for debts fraudulently incurred while he was in prison.   The Veteran has not provided an updated financial status report as requested at his hearing.  

Similarly, the Board finds that his receipt of $25,013.27 from VA that he was not lawfully entitled to because he was incarcerated results in unfair enrichment to him.  The Veteran's argument that his daughter, not him, apparently used this money while he was incarcerated is of no avail.  Beyond his assertions that his daughter used the funds, there is no corroborating evidence as to the alleged identity theft or that his daughter or anyone else used the funds without his permission.  The Board concludes, therefore, that absent positive evidence of identity theft and the negotiation of the Veteran's VA benefits checks by someone other than himself, the Board does not find his assertions that the funds were used without his permission to be credible.  

Finally, it does not appear that the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  

In viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs any positive evidence and that the facts in this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment is denied.



ORDER

Entitlement to waiver of recovery of the debt of $25,013.27 due to overpayment of VA compensation benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


